     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JESUS REYES, ON BEHALF OF HIMSELF AND          )
ALL OTHER PLAINTIFFS SIMILARLY                 )   No. 1:19-cv-
SITUATED, KNOWN AND UNKNOWN,                   )
                                               )
                  Plaintiff,                   )   Honorable Judge
                                               )
                       v.                      )
                                               )   Magistrate Judge
PAUL F. PEDERSEN COMPANY, AN ILLINOIS          )
CORPORATION AND BRITTANY PEDERSEN,             )
INDIVIDUALLY                                   )   JURY DEMAND
                                               )
                 Defendants.                   )

                                      COMPLAINT

       NOW COMES Plaintiff, JESUS REYES, (“Plaintiff”), on behalf of himself and all

other plaintiffs similarly situated, known and unknown, by and through his attorneys, JOHN

W. BILLHORN, SAMUEL D. ENGELSON, AND ALEXANDRIA SANTISTEVAN OF               THE

FARMWORKER AND LANDSCAPER ADVOCACY PROJECT, and for his Complaint against

Defendants, PAUL F. PEDERSEN COMPANY, AN ILLINOIS CORPORATION AND BRITTANY

PEDERSEN, INDIVIDUALLY (each a “Defendant”, collectively “the Defendants”), states as

follows:

I.     NATURE OF ACTION

       1.     This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., the Portal-to-Portal Act, 29 U.S.C. §251 et seq., the Illinois Minimum Wage Law, 820

ILCS §105/1 et seq, and the Illinois Wage Payment and Collection Act (“IWPCA”), 820

ILCS 115/1, et seq.
       Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 2 of 14 PageID #:1




II.     JURISDICTION AND VENUE

        2.    Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claims, pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during all times relevant to the

employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendants are or were engaged in business in this district.

III.    THE PARTIES

        3.    Defendant, PAUL F. PEDERSEN COMPANY, owns and operates a landscaping

business located at 6N543 Route 25, Saint Charles, Illinois. Defendant, PAUL F. PEDERSEN

COMPANY, is an “enterprise” engaged in commerce or in the production of goods for

commerce within the meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon

information and belief formed after reasonable inquiry, satisfies the minimum annual gross

sales dollar amount required by 29 U.S.C. §203(s)(1)(A)(ii). During all relevant times,

Defendant was acting directly or indirectly in the interest of the employer in relation to the

employee Plaintiff and therefore, as defined under both the federal and state statutes relied

upon, is an “employer.”

        4.    Defendant, BRITTANY PEDERSEN, is the President and owner of the corporate

Defendant, PAUL F. PEDERSEN COMPANY, and at all times relevant hereto was acting

directly or indirectly in the interest of the employer in relation to the employee Plaintiff and

therefore, as defined under both the federal and state statutes relied upon, is/was an

“employer”.

        5.    Plaintiff, JESUS REYES (hereinafter referred to as “Plaintiff”) is a former

employee of Defendants who, between approximately April 2015 and December 2018, was



                                                2
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 3 of 14 PageID #:1




employed seasonally (approximately April to December) by Defendants as a landscaper.

The named Plaintiff performed work before and after shifts that was not recorded or

accounted for by Defendants’ time keeping system (hereinafter referenced as “work off the

clock”). In some instances, the work off the clock as described above should have been

compensated at time and one-half Plaintiff’s regular hourly rates because if the unpaid time

was properly treated as compensable, Plaintiff would have worked over forty (40) hours in

particular workweeks. In other instances, the work off the clock should have been

compensated at Plaintiff’s regular hourly rates pursuant to the requirements of the federal

and state statues herein relied upon.

       6.     Furthermore, several times per season, Plaintiff experienced unauthorized

deductions from his paychecks for uniforms. These unauthorized deductions were unlawful

and without written authorization by the named Plaintiff at the time each deduction was

made, as required by Illinois law.

       7.     All other unnamed Plaintiffs, known and unknown (hereinafter referred to as

“members of the Plaintiff Class” or “similarly situated Plaintiffs”), are past or present hourly

employees who work or worked for Defendants and performed work off the clock which,

had the time been properly treated as compensable, should have been compensated at either

time and one-half their regular hourly rates when they worked over forty hours in particular

workweeks. In other instances, the unpaid time should have been compensated at the

regular hourly rates of the Plaintiff Class. As employees performing duties for an enterprise

engaged in commerce, the named Plaintiff and all members of the Plaintiff Class were also

engaged in commerce as defined by the FLSA.




                                               3
      Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 4 of 14 PageID #:1




        8.     Additionally, several times per season the Plaintiff Class experienced

unauthorized deductions from their paychecks for uniforms. Under Illinois law, these

unauthorized deductions were unlawful and without written authorization by the members

of Plaintiff Class at the time each deduction was made.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       9.      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

himself and other Plaintiffs similarly situated who have been damaged by Defendants’

failure to comply with 29 U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA

and seeks an additional third year of limitations. Count III seeks liquidated damages under

the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law
       10.     Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV.

The claims asserted by Plaintiff herein under the IMWL are proper for certification under

Federal Rule of Civil Procedure 23.

       Illinois Wage Payment and Collection Act
       11.   Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS §115/1 et

seq., Count V of this action is brought by Plaintiff to recover from Defendants unauthorized

deductions taken on or after the date ten (10) years prior to the filing of this action. Each

and every Plaintiff who joins this case in the future shall specifically adopt and assert the




                                                4
      Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 5 of 14 PageID #:1




claims made under this Count V. The claims asserted by Plaintiff herein under the IWPCA

are proper for certification under Federal Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       12.     Plaintiff, at all times pertinent to the cause of action, was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.

       13.     Plaintiff was employed by Defendants from approximately April 2015 to

December 2018 on a seasonal basis. Each season typically began in April and ended in

December of the same year.

       14.     Plaintiff was employed as an hourly landscaper and performed duties related

to landscaping (planting trees and flowers, marking out areas for planting, installing sod,

etc.), as well as foreman duties such as driving the work truck from Defendants’ work sites,

leading a crew of 3 to 4 workers, and loading/unloading the truck at the beginning and end

of the day, respectively.

       15.     Plaintiff’s minimum schedule was the following: 5:30 a.m. to 6 p.m. but often

until as late as 7:00 p.m. Monday through Friday; 6 a.m. to 3:00 p.m. but often as late as

4:30pm on Saturday. Plaintiff took an unpaid meal break during shifts but on various

occasions to be shown by the evidence, was often interrupted by supervisors and required to

resume working prior to the completion of the unpaid meal break.

       16.     During Plaintiff’s employment with Defendants, he was initially paid $15 an

hour when he was hired in 2016. In the middle of each year of his employment, Plaintiff

received a raise of approximately .25. At the start of the 2017 season, Plaintiff began making

$17 per hour. At the start of the 2018 season, Plaintiff began making $19 per hour and

before the end of the 2018 season, was given a raise to $20.25 per hour.




                                               5
      Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 6 of 14 PageID #:1




       17.     Plaintiff, on a regular basis within the dates of employment referenced above,

was required by Defendants to perform work off-the-clock before and after scheduled shifts

that resulted in Plaintiff failing to receive both overtime and straight time compensation for

unrecorded hours worked up to and, in excess of, forty (40) hours in a work week pursuant

to the requirements of the federal and state statutes relied upon herein. Members of the

Plaintiff Class also experienced the same or similar work of the clock.

       18.      On Monday through Friday, Plaintiff typically started working around 5:30

a.m. but usually was not allowed to clock in until 7:00 a.m. Plaintiff was required to be at

the shop at this time to load the truck and travel to the first job site. Plaintiff typically

completed work at his final daily job site around 3:30 p.m. However, Plaintiff and his fellow

co-workers had to drive to the company shop after completing work at the final site. They

would arrive at the company shop, unload the trucks and finish at approximately 5:30 or

6:00 p.m., depending on traffic. Sometimes the workers would not arrive at the company

shop until 7:00 p.m. Defendant did not compensate Plaintiff’s travel time and required him

to unload the truck upon arrival to the shop. On Saturdays, Defendant would start working

at 6:00 a.m. to load the truck and travel to the first work site but was paid starting at 7:00

a.m. Plaintiff finished working at 3:00 p.m. but was required to return the truck back to the

shop and unload the truck. Plaintiff, and other laborers like him, would arrive at the

company shop at approximately 4:00 or 4:30 p.m., depending on traffic. The experreinces

of the named Plaintiff were common to all landscaping laborers employed by Defendants

and Defendant failed to compensate Plaintiff and other landscaping laborers for the work

described herein.




                                                  6
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 7 of 14 PageID #:1




       19.    Additionally, Plaintiffs and all similarly situated members of the Plaintiff

class, experienced unauthorized deductions from their paychecks for uniforms that were

required by Defendants to be worn during shifts. Defendants’ uniform requirement was

solely for the benefit of the Defendants. These unauthorized deductions were unlawful and

without valid written authorization by the named Plaintiffs and members of the Plaintiff

class at the time each deduction was made, as required by Illinois law.

       20.    Defendants typically deducted $20 for uniforms from every paycheck paid to

Plaintiff as well as other landscape laborers. Beginning in 2018, Defendants forced Plaintiff

to sign a uniform deduction authorization form by reprimanding him when he initially

refused to sign the form. Workers were required to deposit their uniforms in a basket for

cleaning every Friday and pick up a new set of uniforms each Monday.

       21.    Plaintiff, and members of the Plaintiff Class, worked in excess for forty (40)

hours in at least one workweek during his dates of employment without pay at a rate of time

and one half his regular hourly rates of pay for such hours.

       22.    Plaintiff, and members of the Plaintiff Class, were denied time and one half

their regular rates of pay for hours worked over 40 in a workweek pursuant to the

requirements of the federal and state statutes relied upon herein.

       23.    The total number of hours worked by Plaintiff and members of the Plaintiff

Class, and therefore the total number of overtime hours for which additional compensation

is owed, is information substantially, if not completely, within the control and possession of

Defendants, in that Defendants recorded or should have recorded such hours pursuant to

the record keeping requirements found Title 29 CFR Part 516. To the extent Defendants




                                               7
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 8 of 14 PageID #:1




lack the records required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be capable

of providing reasonable estimates of that time, as permitted by law.

       24.    The claims brought herein by the named Plaintiff are identical or similar to

the claims of other past and present employees who were subject to the non-compliant

policies and practices alleged herein. Those past and present employees are entitled to

receive Notice of these proceedings and afforded opportunity to join their individual claims.

       25.    The non-compliant practices as alleged herein were part of a variety of

practices and policies implemented and maintained by Defendants and are common to a

group or “class” of past and present employees. Those past and present employees are

entitled to receive Notice of these proceedings and afforded opportunity to join their

individual claims.

                                          COUNT I

                     VIOLATION OF FAIR LABOR STANDARDS ACT

       1-25. Paragraphs 1 through 25 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 25 of this Count I.

       26.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-

half times the regular rate of pay for all hours worked in excess of forty (40) hours, in any

week during the two (2) years preceding the filing of this action.

       27.    Defendants have at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein, and all other

Plaintiffs similarly situated, known and unknown, as described above.



                                               8
      Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 9 of 14 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

        (a)     awarding back pay equal to the amount of all unpaid overtime compensation
for the two (2) years preceding the filing of this Complaint, according to the applicable
statute of limitations;

       (b)  awarding prejudgment interest with respect to the total amount of unpaid
overtime compensation;
      (c)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

      (d)    for such additional relief as the Court deems appropriate under the
circumstances.

                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-27. Paragraphs 1 through 27 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 27 of Count II.

       28.     Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices

were in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendants possessed ample access to the regulations and statutory provisions

relating to the state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       29.     Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one


                                                9
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 10 of 14 PageID #:1




and one-half times their regular rate of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     awarding back pay equal to the amount of all unpaid compensation for one
(1) additional year, totaling three (3) years preceding the filing of this Complaint;
     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendants’ violation of the Fair Labor Standards Act; and

      (d)    for such additional relief the Court deems appropriate under the
circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT


       1-29. Paragraphs 1 through 29 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 29 of Count III.

       30.     In denying the named Plaintiff and members of the Plaintiff Class

compensation as described above, Defendants’ acts were not based upon good faith or

reasonable grounds. Through legal counsel as well as industry experience and custom,

Defendants possessed ample access to the regulations and statutory provisions relating to

the state and federal laws recited herein, but either failed to seek out such information and

guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

       31.     The named Plaintiff and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all
unpaid compensation, pursuant to 29 U.S.C. §260.


                                               10
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 11 of 14 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

     (a)    awarding liquidated damages equal to the amount of all unpaid
compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

      (c)    for such additional relief the Court deems appropriate under the
circumstances.


                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-31. Paragraphs 1 through 31 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 31 of this Count IV.

       32.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       33.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       34.    Defendants’ failure to pay compensation as described above has been willful

and/or in bad faith.

       35.    Plaintiff seeks certification of the Illinois Minimum Wage Law violations

alleged herein pursuant to Federal Rule of Civil Procedure 23.




                                              11
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 12 of 14 PageID #:1




         WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:


       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;

       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendants have remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;
         (d)   directing Defendants to pay Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute.

      (e)    for such additional relief the Court deems appropriate under the
circumstances.


                                          COUNT V

                 SUPPLEMENTAL STATE LAW CLAIM
   VIOLATION OF THE ILLINOIS WAGE PAYMENT AN COLLECTION ACT


         1-35. Paragraphs 1 through 35 of Count V are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 35 of this Count V.

         36.   Plaintiff, and members of the Plaintiff Class, were each an “employee” under

the IWPCA, 820 ILCS § 115/2.

         37.   Plaintiff, and members of the Plaintiff Class, were not exempt from the

IWPCA’s protections, 820 ILCS § 115/1, et seq.

         38.   The Defendants were each an “employer” under the IWPCA, 820 ILCS §

115/2.




                                              12
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 13 of 14 PageID #:1




        39.      During the course of Plaintiff’s and the Plaintiff class’ employment,

Defendants made deductions from Plaintiff’s wages for uniform costs, several times

throughout the season.

        40.      Such deductions (1) were not required by law; (2) were not to Plaintiff’s

benefit; (3) were not in response to a valid wage assignment or wage deduction order; and

(4) were not made pursuant to a valid and compliant authorization form, signed and dated

by Plaintiffs.

        41.      Defendants violated the IWPCA, 820 ILCS 115/9, by making unauthorized

and unlawful deductions from Plaintiffs’ wages.

        42.      Plaintiffs were damaged by Defendants’ violation of the IWPCA.

        43.      Plaintiff seeks certification of the IWPCA violations alleged herein pursuant

to Federal Rule of Civil Procedure 23.

        WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order awarding

them:

      (a)   A judgment in an amount to be determined at trial for all of the earned wages,
agency withholding deposits and final compensation due Plaintiff;

      (b)    Statutory interest damages in the amount of two percent (2%) per month of
the amount of underpayments;

         (c)   directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;




                                                13
     Case: 1:19-cv-04163 Document #: 1 Filed: 06/20/19 Page 14 of 14 PageID #:1




      (d)    for such additional relief the Court deems just and appropriate under the
circumstances.


                                                 Respectfully submitted,

                                                 Electronically Filed 06/20/2019

                                                 s/John W. Billhorn
                                                 ___________________________
                                                 John William Billhorn

                                                 BILLHORN LAW FIRM
                                                 53 West Jackson Blvd., Suite 401
                                                 Chicago, IL 60604
                                                 (312) 853-1450



                                                 Alexandria Santistevan
                                                 FARMWORKER AND LANDSCAPER
                                                 ADVOCACY PROJECT
                                                 33 N. LaSalle Street, Suite 900
                                                 Chicago, IL 60602
                                                 (312) 784-3541


                                                 Attorneys’ for Plaintiff, and all other
                                                 Plaintiffs similarly situated, known or
                                                 unknown.




                                            14
